        FILED
                        Case 4:20-cv-02966-HSG Document 1 Filed 04/30/20 Page 1 of 2
                                      4:20-cv-02966-DMR
          Apr 30 2020

        SUSANY. SOONG
   CLERK, U.S. DISTRICT COURT
                                      UNITED STATES COURT OF APPEALS                   FILED
NORTHERN DISTRICT OF CALIFORNIA
            OAKLAND
                                             FOR THE NINTH CIRCUIT                     APR 29 2020
                                                                                   MOLLY C. DWYER, CLERK
                                                                                     U.S. COURT OF APPEALS
           UNITED STATES OF AMERICA,                         No.    19-17244

                                  Plaintiff-Appellee,        D.C. Nos.     2:19-cv-00597-GEB
                                                                           2:14-cr-00169-GEB-
             v.                                              DB-3
                                                             Eastern District of California,
           HARJIT JOHAL,                                     Sacramento

                                  Defendant-Appellant.       ORDER

           Before: MURGUIA, OWENS, and BENNETT, Circuit Judges.

                   Because district courts retain jurisdiction under 28 U.S.C. § 2241 to consider

           habeas challenges to immigration detention, see Singh v. Holder, 638 F.3d 1196,

           1211-12 (9th Cir. 2011), we construe appellant’s motion for release from detention

           as a petition for a writ of habeas corpus and transfer it to the Northern District of

           California. See id. § 2241(b). We urge the district court to address this matter

           expeditiously.

                   The Clerk will transfer the motion, opposition, and reply (Docket Entry Nos.

           3, 5, 6) to the United States District Court for the Northern District of California,

           and will serve this order on the district court. Appellant’s request that this matter

           be docketed as a “related” case to Ortuño, et. al., No. 20-cv-02064-MMC, can be

           made to the district court. This order is not intended to limit the parties’ ability to




           SLL
         Case 4:20-cv-02966-HSG Document 1 Filed 04/30/20 Page 2 of 2




supplement their papers with further argument and/or evidence, subject to

discretion of the district court.




SLL                                     2                                   19-17244
